El Jxjbz Presidente, Sr. QuiñoNes,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho y de derecho de la sentencia apelada.
Vistas las disposiciones legales que en la misma se citan.
Fallamos: que debemos confirmar y confirmamos la re-ferida sentencia con las costas á la parte apelante; y remítase copia certificada de esta sentencia al Tribunal Inferior, de-volviéndosele lo,s autos.
Jueces concurrentes: Sres. Hernández, Pigueras, Sulz-bacher y MacLeary.